                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                        Case No. 20-22694-CIV-WILLIAMS/TORRES

ROBERTO PAGUAGA,

         Plaintiff,

vs.

PINNACLE ONE PRICE DRY CLEANING OF DAVIE, LLC, et al.,

     Defendants.
___________________________________________________/

                                            ORDER

         THIS MATTER is before the Court on United States Magistrate Judge Edwin G.

Torres’s report and recommendation (“the Report”) (DE 60) regarding the motion for

partial summary judgment filed by Plaintiff Roberto Paguaga (DE 41) and the motion for

leave to file a sur-reply filed by Defendants Pinnacle One Price Dry Cleaning of Davie,

LLC, Eric Draudt, and Galina Draudt (“Defendants”). (DE 57.) Defendants did not file any

objections to the Report on or before the June 29, 2021 deadline. (See DE 60.)

         Given the lack of objections here, and upon an independent review of the Report,

the record, and applicable case law, it is ORDERED AND ADJUDGED as follows:

      1. Plaintiff’s motion for partial summary judgment (DE 41) is DENIED.

      2. Defendants’ motion for leave to file a sur-reply to Plaintiff’s reply to the motion for

         partial summary judgment is DENIED AS MOOT.

         DONE AND ORDERED in Chambers in Miami, Florida on this 1st day of July,

2021.
